Title: From James Madison to George Washington, 13 June 1788
From: Madison, James
To: Washington, George


Dear Sir
Richmond June 13th. 1788.
Your favour of  came to hand by the mail of Wednesday. I did not write by several late returns for two reasons; one the improbability of having got back to Mount Vernon; the other a bilious indisposition which confined me for some days. I am again tolerably well recovered.
Appearances at present are less favorable than at the date of my last. Our progress is slow and every advantage is taken of the delay, to work on the local prejudices of particular setts of members. British debts, the Indiana claim, and the Missippi. are the principal topics of private discussion & intrigue, as well as of public declamation. The members who have served in Congress have been dragged into communications on the first which would not be justifiable on any other occasion if on the present. There is reason to believe that the event may depend on the Kentucky members; who seem to lean more agst. than in favor of the Constitution. The business is in the most ticklish state that can be imagined. The majority will certainly be very small on whatever side it may finally lie; and I dare not encourage much expectation that it will be on the favorable side.
Oswald of Philada. has been here with letters for the antifederal leaders from N. York and probably Philada. He staid a very short time here during which he was occasionally closeted with H——y Ma—s—n &c. I learn from N. York that the elections have proved adverse to the Constitution. Yours Affectly.
Js. Madison Jr.
